United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Canandaigua, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-452
Issued: October 14, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 7, 2009 appellant filed a timely appeal from the September 24, 2009
decision of the Office of Workers’ Compensation Programs denying her claim for a traumatic
injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant sustained a traumatic injury on November 11, 2008 while
in the performance of duty.
On appeal, appellant contends that the evidence is sufficient to establish her claim.

FACTUAL HISTORY
On November 14, 2008 appellant, then a 52-year-old food service worker, filed a
traumatic injury claim alleging that on November 11, 2008 she was lifting supplies when she felt
a pulling sensation in her buttocks, left hip and left leg.
In a November 13, 2008 report, Dr. Neil R. Scheier, an attending physician, noted that
appellant presented with left side sciatic pain with gluteal involvement. She was transported to
his office in a wheelchair by her two sisters. Appellant walked around the office with no
problem. He noted that appellant had been working for weeks with left side sciatic pain. She
performed lifting, pushing and pulling in her job but had no recall of the specific incident that
caused her condition. Dr. Scheier provided findings on physical examination. Waist flexion was
to 45 degrees at which point appellant noted left side sciatic pain. The spinous interspace was
tender at L4-S1. Truncal rotation bilaterally was slightly limited secondary to effort. Quadriceps
muscles were 4/5 on the left and 5/5 on the right with left movement pain against counterforce.
Straight leg raising was vaguely positive at 60 degrees on the left. In reports dated
November 26, 2008 to January 21, 2009, Dr. Scheier noted that appellant’s sciatica was
improving. On December 24, 2008 he released appellant to full duty. On January 21, 2009
Dr. Scheier noted that she was experiencing sciatica again and did not feel that she was able to
work.
On January 15, 2009 Dr. Kevin Walter, a neurosurgeon, provided a history that appellant
was kneeling at work on November 11, 2008 when she felt a pulling sensation in her left buttock
and low back pain. Her condition had become progressively worse. Findings on physical
examination were normal with the exception of lumbar flexion causing pulling down the left leg
but no true radicular symptoms. A 2005 magnetic resonance imaging (MRI) scan was normal.
There were no imaging studies of her lumbar spine. Dr. Walter noted that appellant’s symptoms
appeared to be improving spontaneously and she was able to return to work.
By letter dated February 9, 2009, the Office asked appellant for additional information,
including a detailed description of the November 11, 2008 lifting incident and medical evidence
containing a medical history, diagnosis and a rationalized explanation as to how the diagnosed
condition was causally related to the November 11, 2008 incident.
On February 13, 2009 Casey Lamb, a supervisor, stated that on November 14, 2008
appellant presented a physician’s note excusing her from work for two weeks.
On February 19, 2009 appellant stated that on November 11, 2008 she bent down to lift a
case of Ensure weighing approximately 16 pounds. She felt a sharp pain with numbness in the
left side of her lower back, left buttocks and leg as she turned to set the case down. Appellant
self treated at home with pain medication, ice packs and a heating pad. She worked
November 12 and 13, 2008 with pain and saw her physician after work on November 13, 2008.
The physician placed appellant off work for two weeks. Appellant performed light-duty for four
weeks and was released to full duty as of December 28, 2008. She continued to have pain and
numbness and stopped work again on January 21, 2009.

2

On February 19, 2009 Dr. Scheier provided findings on physical evaluation and noted
that appellant’s severe sciatic pain had resolved but she had chronic low back pain with
documented disc disease. Her low back pain flared at times when she performed lifting at work.
Appellant could return to work in a light-duty capacity.
By decision dated March 19, 2009, the Office denied appellant’s claim finding that the
evidence did not establish that she sustained an injury on November 11, 2008 at the time, place
and in the manner alleged.
On April 3, 2009 appellant requested a hearing that was held on July 8, 2009.
On March 20, 2009 Dr. Scheier provided findings on physical examination. He noted
that appellant continued to have some left-sided sciatica but could perform light duty. In an
undated report received on April 21, 2009, Dr. Scheier provided a “[c]larification of
[November 13, 2008] initial presentation with sciatica.” While she had been working with some
back pain for weeks, she had an acute exacerbation on November 11, 2008 due to lifting pulling
and pushing at work. Appellant did not seek treatment until November 13, 2008 because she
hoped the pain would resolve. On April 24, 2009 he noted that appellant had chronic low back
pain and was on light duty. On May 29, 2009 Dr. Scheier noted that she was awaiting a hearing.
“She has it all calculated, tells me she can be on light duty for a full year.” On July 28, 2009 he
diagnosed low back pain and sciatica. Dr. Scheier noted that the employing establishment
considered extending appellant’s work hours but she could not handle this. She advised him that
additional medical information was requested at her compensation hearing. Dr. Scheier
reviewed appellant’s chart but all information had been provided. She could continue light duty.
On August 3, 2009 he noted that on November 13, 2008 appellant provided a history of several
weeks of left-sided sciatic pain with gluteal involvement. On August 28, 2009 he noted that
appellant was doing well with light duty. She was concerned about returning to regular duty and
noted that a coworker had been on light duty for seven years.
In a statement received by the Office on July 24, 2009, Denise Mincer, appellant’s
immediate supervisor, noted that appellant did not report the November 11, 2008 lifting incident
until November 14, 2008 because she did not want to be off work for a job-related injury. She
provided appellant with light-duty work on November 12 and 13, 2008 because she complained
of pain but appellant did not explain further.
In a decision dated September 24, 2009, the Office denied modification of the March 19,
2009 decision.1
LEGAL PRECEDENT
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
1

Subsequent to the September 24, 2009 Office decision, additional evidence was submitted to the file. The
Board’s jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See
20 C.F.R. § 501.2(c). The Board may not consider this evidence for the first time on appeal.

3

submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.2 Second, the employee must submit
medical evidence to establish that the employment incident caused a personal injury.3 An
employee may establish that the employment incident occurred as alleged but fail to show that
his or her disability or condition relates to the employment incident.
To establish a causal relationship between an employee’s condition and any disability
claimed and the employment event or incident, he or she must submit rationalized medical
opinion evidence based on a complete factual and medical background supporting such a causal
relationship. Rationalized medical opinion evidence is medical evidence which includes a
physician’s opinion on the issue of whether there is a causal relationship between the employee’s
diagnosed condition and the compensable employment factors. The opinion of the physician
must be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.4
ANALYSIS
The Board finds that the evidence is insufficient to establish that appellant experienced
the employment incident at the time, place and in the manner alleged. Appellant alleges that she
sustained injury to the left side of her low back, left buttocks and leg when she lifted supplies on
November 11, 2008. She self-treated with pain medication, ice packs and a heating pad at home
and worked November 12 and 13, 2008. On November 13, 2008 Dr. Scheier noted that appellant
had left-side sciatic pain with gluteal involvement. She was transported to his office in a
wheelchair but later walked around the office with no problem. Dr. Scheier provided a history
that she had been working for weeks with left sciatic pain. Appellant performed lifting, pushing
and pulling in her job but had no recall of any specific incident that caused her condition. The
Board has consistently held that contemporaneous evidence is entitled to greater probative value
than later evidence.5 The medical history provided by Dr. Scheier contradicts appellant’s
allegation that her injury occurred on November 11, 2008 while lifting a case of Ensure. On
April 21, 2009 Dr. Scheier provided a “clarification” of appellant’s initial presentation on
November 13, 2008. While appellant had been working with some back pain for weeks, she had
an acute exacerbation on November 11, 2008 due to lifting pulling and pushing at work. This
clarification of the medical history was not provided until after the March 20, 2009 decision
denying her claim. Dr. Scheier reported on November 13, 2008 that appellant recalled no
specific incident as a cause of her condition and it was not until five months later that he
mentioned a November 11, 2008 lifting, pulling and pushing incident. He did not confirm that
2

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

3

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354, 35657 (1989).
4

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
5

See Katherine A. Williamson, 33 ECAB 1696 (1982); Arthur N. Meyers, 23 ECAB 111 (1971).

4

she mentioned the November 11, 2008 incident to him on November 13, 2008. It is unexplained
why she would fail to mention the November 11, 2008 incident when she sought treatment two
days later on November 13, 2008. On August 3, 2009, following the hearing, Dr. Scheier added
to appellant’s medical history the detail that on November 11, 2008 she was lifting a case of
Ensure when her injury occurred. This history was provided some nine months after the fact.
There is no explanation by the physician that adequately addresses the inconsistencies in the
histories obtained. She advised the employing establishment on November 13, 2008 of a
November 11, 2008 lifting incident but did not so advise Dr. Scheier. These inconsistencies in
the evidence cast serious doubt that appellant’s injury was sustained at the time, place and in the
manner alleged.
The second component of fact of injury is whether appellant sustained a medical
condition as a result of the alleged incident. On November 13, 2008 Dr. Scheier provided
findings on physical examination and diagnosed sciatica. He noted that appellant had been
working for weeks with left sciatic pain. She performed lifting, pushing and pulling in her job
but had no recall of any specific incident that caused her condition. On April 21, 2009
Dr. Scheier provided a different medical history, that appellant had an acute exacerbation of her
sciatica on November 11, 2008 due to lifting pulling and pushing at work. These reports are
based on a conflicting medical history. They also lack any rationalized explanation as to how
appellant’s medical condition was causally related to the November 11, 2008 lifting incident as
alleged. Due to these deficiencies, they do not establish that appellant sustained an injury on
November 11, 2008 while in the performance of duty. On January 15, 2009 Dr. Walter provided
a history that appellant was kneeling at work on November 11, 2008 when she felt a pulling
sensation in her left buttock and low back pain. Her sciatica had gotten progressively worse.
Dr. Walter did not provide a rationalized explanation as to how appellant’s sciatica was caused
by her work activities on November 11, 2008. Therefore, this report does not establish that
appellant sustained an injury on November 11, 2008 while in the performance of duty. The
medical evidence does not establish a work-related injury on November 11, 2008.
Appellant failed to meet her burden of proof to establish that she sustained an injury on
November 11, 2008 at the time, place and in the manner alleged.
CONCLUSION
The Board finds that appellant failed to establish that she sustained a traumatic injury on
November 11, 2008 at the time, place and in the manner alleged.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 24, 2009 is affirmed.
Issued: October 14, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

